DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 01/20/2022.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner’s Note
Examiner has interpreted Claims 19-20 for 35 U.S.C. 112(f). The applicant is advised to add a hardware structure such as hardware processor and/or memory (to comply with 35 U.S.C. 101), should the applicant decides to rewrite the claims to avoid 35 U.S.C. 112(f) interpretation.

Priority

This application filed on January 20, 2022 claims priority of continuing application 16/787,581 filed on February 11, 2020. which claims continuing in part priority of application 16/403,532 filed on May 04, 2019, which claims continuing in part priority of PCT applications PCT/US2018/56225 filed on October 17, 2018, which claims priority of provisional application 62/742,687 filed on October 08, 2018.

Claim Objection
Applicant is advised that should claim 2 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 20 January 2022.

Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “..the first local client device configured to: capture a plurality of images of a person using a vision sensor…”, “…the second local client device configured to: receive, from the first local client device and over one or more of the local area networks, the one or more of the plurality of images…”, in claim 19. “…the first local client device is configured to transmit the one or more of the plurality of images to the second local client device…”, in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“the first local client device” is interpreted as device 906A of Figure 9. The description for the first local client device in paragraph 136, “First client device 906A takes the form of a hand held device-and more particularly, a smart phone-that is equipped with one or more vision sensors (not depicted) such as front-facing and/or rear-facing digital cameras commonly found on smart phones” recites sufficient structure. 
“the second local client device” is interpreted as device 906B of Figure 9. As per paragraph 136 of specification the description of second client device, “Second client device 906B takes the form of a standalone interactive speaker that includes a vision sensor 907”, recites a sufficient structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9-10, 12-14, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No.11,238,142. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see attached table below.

 
Instant Application 17/580,334
 
US PAT. # US 11,238,142 (App. # 16/403,532) 
 
ENROLLMENT WITH AN AUTOMATED ASSISTANT
 
ENROLLMENT WITH AN AUTOMATED ASSISTANT
 
 
 
 
1
A method implemented by one or more processors comprising: capturing, at a first local client device, a plurality of images of a person using a vision sensor; generating, at the first local client device, and based on one or more of the plurality of images, first local client device biometric data that is suitable to subsequently authenticate the person to a computing resource at the first local client device; causing, at the first local client device, and based on the first local client device biometric data, the person to be enrolled with the computing resource at the first local client device; and transmitting, from the first local client device and to a second local client device that is connected to the first local client device over one or more local area networks, the one or more of the plurality of images, wherein transmitting the one or more of the plurality of images to the second local client device causes the second local client device to: generate, at the second local client device, and based on one or more of the plurality of images, second local client device biometric data that is suitable to subsequently authenticate the person the to the computing resource at the second local client device; 
1
A method implemented using one or more processors, comprising: capturing, at a first local client device, a plurality of images of a person using a vision sensor; transmitting, from the first local client device and to a remote computing device over one or more networks, the plurality of images; receiving, at the first local client device and from the remote computing device over one or more of the networks, a message, wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data; and in response to receiving the message that identifies the at least one image as usable to create the biometric data that is suitable subsequently to authenticate the person to the computing resource: transmitting, from the first local client device and to a second local client device over one or more of the networks, and based on the message, the at least one image of the plurality of images, 
 
and cause, at the second local client device, and based on the second local client device biometric data, the person to be enrolled with the computing resource at the second local client device.
 
wherein transmitting the at least one image of the plurality of images to the second local client device causes the second local client device to generate the biometric data using the at least one image of the plurality of images; and causing the person to be enrolled with the computing resource based on the biometric data.
3
The method of claim 1, further comprising: transmitting, from the first local client device and to a remote computing device over one or more wide area networks, the plurality of images; and receiving, at the first local client device and from the remote computing device over one or more of the wide area networks, a message, wherein the message identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
1
transmitting, from the first local client device and to a remote computing device over one or more networks, the plurality of images; receiving, at the first local client device and from the remote computing device over one or more of the networks, a message, wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data
4
The method of claim 3, wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device is in response to receiving the message that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
1
wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data
5
The method of claim 3, wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device is in response to receiving the message at the first local client device.
1
in response to receiving the message that identifies the at least one image as usable to create the biometric data that is suitable subsequently to authenticate the person to the computing resource: transmitting, from the first local client device and to a second local client device over one or more of the networks, and based on the message, the at least one image of the plurality of images
9
The method of claim 1, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
13
The method of claim 8, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
10
A method implemented by one or more processors comprising: receiving, from a first local client device and at a second local client device, and over one or more local area networks, one or more of a plurality of images of a person, wherein the plurality of images of the person are captured at the first local client device using a vision sensor, and wherein the one or more plurality of images of the person are utilized by the first local client device to generate first local client device biometric data that is suitable to subsequently authenticate the person to a computing resource at the first local client device, and wherein the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device is utilized to enroll with the computing resource at the first local client device generating, at the second local client device, and based on the one or more of the plurality of images, second local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the second local client device; 
1
A method implemented using one or more processors, comprising: capturing, at a first local client device, a plurality of images of a person using a vision sensor; transmitting, from the first local client device and to a remote computing device over one or more networks, the plurality of images; receiving, at the first local client device and from the remote computing device over one or more of the networks, a message, wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data; and in response to receiving the message that identifies the at least one image as usable to create the biometric data that is suitable subsequently to authenticate the person to the computing resource: transmitting, from the first local client device and to a second local client device over one or more of the networks, and based on the message, the at least one image of the plurality of images, 
 
and causing, at the second local client device, and based on the second local client device biometric data, the person to be enrolled with the computing resource at the second local client device.
 
wherein transmitting the at least one image of the plurality of images to the second local client device causes the second local client device to generate the biometric data using the at least one image of the plurality of images; and causing the person to be enrolled with the computing resource based on the biometric data.
12
The method of claim 10, wherein the first local client device transmits the plurality of images to a remote computing device over one or more wide area networks, and wherein the first local client device receives a message from the remote computing device over one or more of the wide area networks, responsive to the transmitting, that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
1
transmitting, from the first local client device and to a remote computing device over one or more networks, the plurality of images; receiving, at the first local client device and from the remote computing device over one or more of the networks, a message, wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data
13
The method of claim 12, wherein the first local client device generates the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device in response to receiving the message that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
1
wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data
14
The method of claim 12, wherein receiving the one or more of the plurality of images from the first local client device and at the second local client device is in response to the first local client device receiving the message.
1
in response to receiving the message that identifies the at least one image as usable to create the biometric data that is suitable subsequently to authenticate the person to the computing resource: transmitting, from the first local client device and to a second local client device over one or more of the networks, and based on the message, the at least one image of the plurality of images
18
The method of claim 10, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
13
The method of claim 8, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
19
A system of local client devices comprising: at least a first local client device and a second local client device connected over one or more local area networks; the first local client device configured to: capture a plurality of images of a person using a vision sensor; generate, based on one or more of the plurality of images, first local client device biometric data that is suitable to subsequently authenticate the person to a computing resource at the first local client device; cause, based on the first local client device biometric data, the person to be enrolled with the computing resource at the first local client device; and transmit, to the second local client device and over one or more of the local area networks, the one or more of the plurality of images; and the second local client device configured to: receive, from the first local client device and over one or more of the local area networks, the one or more of the plurality of images; generate, based on one or more of the plurality of images, second local client device biometric data that is suitable to subsequently authenticate the person the to the computing resource at the second local client device;
1
A method implemented using one or more processors, comprising: capturing, at a first local client device, a plurality of images of a person using a vision sensor; transmitting, from the first local client device and to a remote computing device over one or more networks, the plurality of images; receiving, at the first local client device and from the remote computing device over one or more of the networks, a message, wherein the message identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource prior to enrolling the person with the computing resource based on the biometric data; and in response to receiving the message that identifies the at least one image as usable to create the biometric data that is suitable subsequently to authenticate the person to the computing resource: transmitting, from the first local client device and to a second local client device over one or more of the networks, and based on the message, the at least one image of the plurality of images, 
 
and cause, based on the second local client device biometric data, the person to be enrolled with the computing resource at the second local client device.
 
wherein transmitting the at least one image of the plurality of images to the second local client device causes the second local client device to generate the biometric data using the at least one image of the plurality of images; and causing the person to be enrolled with the computing resource based on the biometric data.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”).

Referring to Claims 1, 10 and 19:
Regarding Claim 1, Tussy teaches,
A method implemented by one or more processors comprising: 
capturing, at a first local client device, a plurality of images of a person using a vision sensor (Fig. 5(520), Fig. 6A, Fig. 6B, Fig. 7A, Fig. 7B, ¶86, “The enrollment images of the user's face are taken as the user holds the mobile device and moves the mobile device to different positions relative to his or her head and face. Thus, the enrollment images of the user's face are taken from many different angles or positions”, ¶84-¶86, i.e. plurality of images of a person are captured using a camera (vision sensor)); 
generating, at the first local client device, and based on one or more of the plurality of images, first local client device biometric data that is suitable to subsequently authenticate the person to a computing resource at the first local client device; (¶87, “the authentication server 120 performs facial recognition on the images to determine biometric information ("enrollment biometrics") for the user. The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, ¶97, i.e. Examiner submits that biometric information is generated based on the images in a mobile device);
causing, at the first local client device, and based on the first local client device biometric data, the person to be enrolled with the computing resource at the first local client device; (Fig. 4(410), Fig. 5, ¶88, “the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the server”, ¶97, “a copy of the enrollment information may be stored on the mobile device 112”, i.e. person is enrolled with the first local client device) and 
transmitting, from the first local client device and to a second local client device that is connected to the first local client device over one or more local area networks, the one or more of the plurality of images, (¶87, “the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face, and send, via a network, the images to the authentication server 120.”, i.e. images are transmitted to an authentication server (remote computing device)) 
Tussy does not teach explicitly,
wherein transmitting the one or more of the plurality of images to the second local client device causes the second local client device to: 
generate, at the second local client device, and based on one or more of the plurality of images, second local client device biometric data that is suitable to subsequently authenticate the person the to the computing resource at the second local client device; and 
cause, at the second local client device, and based on the second local client device biometric data, the person to be enrolled with the computing resource at the second local client device.
However, Ganong teaches,
wherein transmitting the one or more of the plurality of images to the second local client device causes the second local client device to: 
generate, at the second local client device, and based on one or more of the plurality of images, second local client device biometric data that is suitable to subsequently authenticate the person the to the computing resource at the second local client device; (Fig. 61(6106, 6110), ¶322, “applying a quality threshold to determine whether to discard a frame, and optionally using statistical methods to discard outlier frames based on the average facial characteristics of all frames”, “at 6110, during authentication asking the user to pose in one or more of the poses captured during registration”, i.e. second local client biometric data is generated to subsequently authenticate the user) and 
cause, at the second local client device, and based on the second local client device biometric data, the person to be enrolled with the computing resource at the second local client device. (¶296, “may request that the user register their face during an initial registration session”, Fig. 61(6106, 6108), ¶322, “At 6108, the method may involve storing the facial signature or signatures”, i.e. the user is registered (enrolled) based on the biometric data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ganong with the invention of Tussy.
Tussy, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device. Ganong teaches, creating biometric authentication data from the received images to enroll the user for a second device. Therefore, it would have been obvious to have creating biometric authentication data from the received images to enroll the user for a second device of Ganong with capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device of Tussy to prevent unauthorized users can attempt to spoof or imitate an authorized user by providing falsified data to the computing devices.. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 10, it is also a method Claim of above method Claim 1 and therefore Claim 10 is rejected with the same rationale as applied against Claim 1 above. 

Regarding Claim 19, it is a system Claim of above method Claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above. 

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”), and further in view of Weng et al. (US PGPUB. # US 2017/0116986, hereinafter “Weng”). 

Referring to Claims 2, 11 and 20:
Regarding Claim 2, rejection of Claim 1 is included and Tussy teaches,
The method of claim 1, wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device (¶87, “the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face, and send, via a network, the images to the authentication server 120.”, i.e. images are transmitted to an authentication server (remote computing device))  [is in response to detecting an initial connection of the second local client device to one or more of the local area networks].
Combination of Tussy and Ganong does not teach explicitly,
The method of claim 1, [wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device] is in response to detecting an initial connection of the second local client device to one or more of the local area networks.
However, Weng teaches,
The method of claim 1, [wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device] is in response to detecting an initial connection of the second local client device to one or more of the local area networks. (Fig. 1, ¶12, “The HCI system includes at least one user input interface, at least one output interface, an automated device”, ¶27).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Weng with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Weng teaches, a system that detect acoustic events to perform context-sensitive personalized conversations with the speaker. Therefore, it would have been obvious to have a system that detect acoustic events to perform context-sensitive personalized conversations with the speaker of Weng into teachings of Tussy in view of Ganong in order to perform task after enrolling a user based on biometric authentication.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 10 is included and Claim 11 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 20, rejection of Claim 1 is included and Claim 20 is rejected with the same rationale as applied against Claim 2 above. 


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”), and further in view of Khan et al. (US PGPUB. # US 2003/0126121, hereinafter “Khan”), and further in view of Yamada et al. (US PGPUB. # US 2013/0129160, hereinafter “Yamada”).


Referring to Claims 3 and 12:
Regarding Claim 3, rejection of Claim 1 is included and Tussy teaches,
The method of claim 1, further comprising: 
transmitting, from the first local client device and to a remote computing device over one or more wide area networks, the plurality of images; (¶87, “the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face, and send, via a network, the images to the authentication server 120.”, i.e. images are transmitted to an authentication server (remote computing device)) and 
Combination of Tussy and Ganong does not teach explicitly,
receiving, at the first local client device and from the remote computing device over one or more of the wide area networks, a message, wherein the message identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
However, Khan teaches,
receiving, at the first local client device and from the remote computing device over one or more of the wide area networks, a message, , (¶24, “capture the image of the face of the individual of interest; convert the image into a biometric template; initiate a search query “, “the server will receive all biometric templates from all of the databases and execute another search routine to identify a predetermined number of matches amongst all matches received from each database according a predetermined interval of similarity; the selection will be prioritized in a descending order of closeness to the query; the server will then notify the workstation of the matches and transmit all biometric templates identified by the server as a possible match to the workstation”, ¶45, Fig. 10 (1022, 1024, 1026), ¶52, “Once the comparisons have been completed the search engine will prioritize the remaining templates according to the nearest similarity of templates (1022). These matches will then be sent to the workstation (1024). Alternatively, the search engine may be programmed by the user to select a predetermined number of top matches and send those to the workstation (1026)”, i.e. server sends a message with plurality of biometric templates (facial images) that can be use as biometric data for a person identification (authentication)) [wherein the message identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Khan with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Khan teaches, identifying a facial image from the plurality of images to verify a user. Therefore, it would have been obvious to identifying a facial image from the plurality of images to verify a user of Khan into teachings of Tussy in view of Ganong in order to utilize speed and processing power of a server.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Tussy, Ganong and Khan does not teach explicitly,
[receiving, at the first local client device and from the remote computing device over one or more of the wide area networks, a message], wherein the message identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
However, Yamada teaches,
[receiving, at the first local client device and from the remote computing device over one or more of the wide area networks, a message], wherein the message identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device. (Fig. 8(S81, S82, S85), ¶70-¶71, “the correct alarm characteristic is then calculated (S85). After the false alarm characteristic and the correct alarm characteristic have been calculated for the respective registration face candidates, the registration image is selected from the false alarm characteristic and the correct alarm characteristic (S86)”, i.e. one image is identified as suitable to create a biometric template prior to enrolling the person);
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yamada with the invention of Tussy in view of Ganong and Khan.	
Tussy in view of Ganong and Khan, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device and identifying a facial image from the plurality of images to verify a user. Yamada, teaches identifying an image to register for a facial authentication prior to registering the image for a facial authentication.  Therefore, it would have been obvious to identifying an image to register for a facial authentication prior to registering the image for a facial authentication of Yamada into teachings of Tussy in view of Ganong and Khan to identify a proper facial image for a facial authentication for registration.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, rejection of Claim 10 is included and Claim 12 is rejected with the same rationale as applied against Claim 3 above. 

Referring to Claims 4 and 13:
Regarding Claim 4, rejection of Claim 3 is included and for the same motivation Tussy teaches,
The method of claim 3, wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device (¶87, “the authentication server 120 performs facial recognition on the images to determine biometric information ("enrollment biometrics") for the user. The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, ¶97, i.e. Examiner submits that biometric information is generated based on the images in a mobile device) [is in response to receiving the message that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device].
Combination of Tussy and Ganong does not teach explicitly,
The method of claim 3, [wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device] is in response to receiving the message that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
However, Khan teaches,
The method of claim 3, [wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device] is in response to receiving the message (¶45, Fig. 10 (1022, 1024, 1026), ¶52, “Once the comparisons have been completed the search engine will prioritize the remaining templates according to the nearest similarity of templates (1022). These matches will then be sent to the workstation (1024). Alternatively, the search engine may be programmed by the user to select a predetermined number of top matches and send those to the workstation (1026)”, i.e. server sends a message with plurality of biometric templates (facial images) that can be use as biometric data for a person identification (authentication), This indicates that a message from the server) [that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device].
Combination of Tussy, Ganong and Khan does not teach explicitly,
The method of claim 3, [wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device is in response to receiving the message] that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device.
However, Yamada teaches,
The method of claim 3, [wherein generating the first local client device biometric data that is suitable to subsequently authenticate the person to the computing resource at the first local client device is in response to receiving the message] that identifies the one or more of the plurality of images as usable to create the first local client device biometric data that is suitable subsequently to authenticate the person to the computing resource at the first local client device. (Fig. 8(S81, S82, S85), ¶70-¶71, “the correct alarm characteristic is then calculated (S85). the registration image is selected from the false alarm characteristic and the correct alarm characteristic (S86)”, i.e. one image identifies an image as suitable to create a biometric template to authenticate the person).

Regarding Claim 13, rejection of Claim 12 is included and Claim 13 is rejected with the same rationale as applied against Claim 4 above. 

Referring to Claims 5 and 14:
Regarding Claim 5, rejection of Claim 3 is included and for the same motivation Tussy teaches,
The method of claim 3, wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device (¶87, “the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face, and send, via a network, the images to the authentication server 120.”, i.e. images are transmitted to an authentication server (remote computing device)) [is in response to receiving the message at the first local client device].
Combination of Tussy and Ganong does not teach explicitly,
The method of claim 3, [wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device] is in response to receiving the message at the first local client device.
However, Khan teaches,
The method of claim 3, [wherein transmitting the one or more of the plurality of images from the first local client device and to the second local client device] is in response to receiving the message at the first local client device. (¶45, Fig. 10 (1022, 1024, 1026), ¶52, “Once the comparisons have been completed the search engine will prioritize the remaining templates according to the nearest similarity of templates (1022). These matches will then be sent to the workstation (1024). Alternatively, the search engine may be programmed by the user to select a predetermined number of top matches and send those to the workstation (1026)”, i.e. server sends a message with plurality of biometric templates (facial images) that can be use as biometric data for a person identification (authentication), This indicates that a message from the server).

Regarding Claim 14, rejection of Claim 12 is included and Claim 14 is rejected with the same rationale as applied against Claim 5 above. 

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”), and further in view of Jin et al. (US PGPUB. # US 2016/0379132, hereinafter “Jin”).

Referring to Claims 6 and 15:
Regarding Claim 6, rejection of Claim 1 is included and Tussy does not teach explicitly,
The method of claim 1, wherein the first local device biometric data comprises a first local device latent space embedding stored locally in first local client device memory of the first local client device, and wherein the second local device biometric data comprises a second local device latent space embedding stored locally in second local client device memory of the second local client device.
However, Ganong teaches,
The method of claim 1, [wherein the first local device biometric data comprises a first local device latent space embedding stored locally in first local client device memory of the first local client device], and wherein the second local device biometric data comprises a second local device latent space embedding stored locally in second local client device memory of the second local client device. (¶176, “If a face was found, then the face recognition method may determine the best match in memory if more than one face match is found 1322”, ¶279, “can use different face detection methods”, ¶280, Fig. 61, ¶322).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Khan with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Khan teaches, identifying a facial image from the plurality of images to verify a user. Therefore, it would have been obvious to identifying a facial image from the plurality of images to verify a user of Khan into teachings of Tussy in view of Ganong in order to utilize speed and processing power of a server.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Tussy and Ganong does not teach explicitly,
The method of claim 1, wherein the first local device biometric data comprises a first local device latent space embedding stored locally in first local client device memory of the first local client device, [and wherein the second local device biometric data comprises a second local device latent space embedding stored locally in second local client device memory of the second local client device].
However, Jin teaches,
The method of claim 1, wherein the first local device biometric data comprises a first local device latent space embedding stored locally in first local client device memory of the first local client device, (¶65, “the latent factors also serve as an implicit supervisor in feature learning, the machine learning system may naturally learn what information the latent factors have captured about the individual content items and whether the assumptions of the correlation structure are valid”, ¶105, “the latent factors of images encode rich information about the similarity between the images, the machine learning system can use the latent factors to generate pseudo classes for the images by clustering their corresponding latent factors into groups using K-means” i.e. biometric data comprises latent space embedding) [and wherein the second local device biometric data comprises a second local device latent space embedding stored locally in second local client device memory of the second local client device].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jin with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Jin teaches, embedding latent space in the images. Therefore, it would have been obvious to have embedding latent space in the images of Jin  into teachings of Tussy in view of Ganong in order to select a quality image for a facial authentication.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 15, rejection of Claim 10 is included and Claim 15 is rejected with the same rationale as applied against Claim 6 above. 

Referring to Claims 7 and 16:
Regarding Claim 6, rejection of Claim 1 is included and Tussy teaches,
The method of claim 1, wherein the first local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a first local client device (¶87, “the authentication server 120 performs facial recognition on the images to determine biometric information ("enrollment biometrics") for the user. The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, ¶97, i.e. Examiner submits that biometric information is generated based on the images in a mobile device) [machine learning model stored locally in first local client device memory of the first local client device, and wherein the second local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a second local client device machine learning model stored locally in second local client device memory the second local client device].
Tussy does not teach explicitly,
The method of claim 1, [wherein the first local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a first local client device machine learning model stored locally in first local client device memory of the first local client device], and wherein the second local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a second local client device machine learning model stored locally in second local client device memory the second local client device.
However, Ganong teaches,
The method of claim 1, [wherein the first local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a first local client device] machine learning model stored locally in first local client device memory of the first local client device, and wherein the second local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a second local client device machine learning model stored locally in second local client device memory the second local client device. (¶176, “If a face was found, then the face recognition method may determine the best match in memory if more than one face match is found 1322”, ¶279, “can use different face detection methods”, ¶280, Fig. 61, ¶322).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Khan with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Khan teaches, identifying a facial image from the plurality of images to verify a user. Therefore, it would have been obvious to identifying a facial image from the plurality of images to verify a user of Khan into teachings of Tussy in view of Ganong in order to utilize speed and processing power of a server.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Tussy and Ganog does not teach explicitly,
The method of claim 1, [wherein the first local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a first local client device] machine learning model stored locally in first local client device memory of the first local client device, [and wherein the second local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a second local client device machine learning model stored locally in second local client device memory the second local client device].
However, Jin teaches,
The method of claim 1, [wherein the first local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a first local client device] machine learning model stored locally in first local client device memory of the first local client device, (Abstract, Fig. 2, ¶45) [and wherein the second local client device latent space embedding is generated based on application of the one or more of the plurality of images as input across a second local client device machine learning model stored locally in second local client device memory the second local client device].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jin with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Jin teaches, embedding latent space in the images. Therefore, it would have been obvious to have embedding latent space in the images of Jin  into teachings of Tussy in view of Ganong in order to select a quality image for a facial authentication.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 16, rejection of Claim 10 is included and Claim 16 is rejected with the same rationale as applied against Claim 7 above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”), and further in view of Lebiang et al. (US PGPUB. # US 2018/0007060, hereinafter “Lebiang”). 

Referring to Claims 8 and 17:
Regarding Claim 8, rejection of Claim 1 is included and Tussy teaches, 
The method of claim 1, wherein causing the person to be enrolled with the computing resource at the first local client device based on the first local client device biometric data comprises creating an association between an identity of the person and the first local client device biometric data in first local client device memory of the first local client device, (¶87, “the authentication server 120 performs facial recognition on the images to determine biometric information ("enrollment biometrics") for the user. The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, ¶97, i.e. Examiner submits that biometric information is generated and association between user account (identity of a user) and biometric information is created)  [and wherein causing the person to be enrolled with the computing resource at the second local client device based on the second local client device biometric data comprises creating an association between the identity of the person and the second local client device biometric data in second local client device memory of the second local client device].
Combination of Tussy and Ganong does not teach explicitly,
The method of claim 1, [wherein causing the person to be enrolled with the computing resource at the first local client device based on the first local client device biometric data comprises creating an association between an identity of the person and the first local client device biometric data in first local client device memory of the first local client device], and wherein causing the person to be enrolled with the computing resource at the second local client device based on the second local client device biometric data comprises creating an association between the identity of the person and the second local client device biometric data in second local client device memory of the second local client device.
However, Leblang teaches,
The method of claim 1, [wherein causing the person to be enrolled with the computing resource at the first local client device based on the first local client device biometric data comprises creating an association between an identity of the person and the first local client device biometric data in first local client device memory of the first local client device], and wherein causing the person to be enrolled with the computing resource at the second local client device based on the second local client device biometric data comprises creating an association between the identity of the person and the second local client device biometric data in second local client device memory of the second local client device. (Fig. 1A, ¶23, “the customer 160 may manually enter into the communication device and/or audibly speak (into the microphone 132) login information, such as, for example “USER1!*” and/or provide biometric data via biometric capture device 124, such a fingerprint and/or retinal scan.”, i.e. an association between login information (identity of the person) and biometric data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Leblang with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Leblang teaches, allowing access to one or more services and/or resources associated with a service provider environment according to an authenticated identity. Therefore, it would have been obvious to have allowing access to one or more services and/or resources associated with a service provider environment according to an authenticated identity of Leblang  into teachings of Tussy in view of Ganong in order to address  security and performance of the service provider environment.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 17, rejection of Claim 10 is included and Claim 17 is rejected with the same rationale as applied against Claim 8 above. 


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Ganong et al. (US PGPUB. # US 2017/0124385, hereinafter “Ganong”), and further in view of Divakaran et al. (US PGPUB. # US 2017/0160813, hereinafter “Divakaran”). 

Referring to Claims 9 and 18:
Regarding Claim 9, rejection of Claim 1 is included and for the combination of  Tussy and Ganong does not teach explicitly,
The method of claim 1, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
However, Divakaran teaches,
The method of claim 1, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent. (Abstract, “The virtual personal assistant can further be configured to determine semantic information from the sensory input”, “The virtual personal assistant can further be configured to determine an action using the current intent and the current input state”, ¶36, Fig. 24, ¶320-¶321, i.e. computing resources comprises an automated assistant that process natural language and perform one or more actions).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Divakarn with the invention of Tussy in view of Ganong
Tussy in view of Ganong, teaches capturing plurality of facial images of a user and creating biometric authentication data for a first device to enroll the user for first device and creating biometric authentication data from the received images to enroll the user for a second device. Divakaran teaches, a virtual assistant that process natural language and interact with a user. Therefore, it would have been obvious to have a virtual assistant that process natural language and interact with a user of Divakaran of Divakaran into teachings of Tussy in view of Ganong in order to provide assistant to a user.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 10 is included and Claim 18 is rejected with the same rationale as applied against Claim 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Liu et al. (US PAT. # US 10,957,329) discloses, a method includes by a client system associated with a user, receiving, at the client system associated with the user, a user input, parsing the user input to identify an n-gram associated with a wake word from a plurality of wake words corresponding to a plurality of assistant systems associated with the client system, wherein each assistant system provides a particular set of functions, determining that the wake word corresponds to a first assistant system of the plurality of assistant systems, wherein the first assistant system provides a first set of functions, sending, to the first assistant system, a request to set an assistant xbot of the first assistant system into a listening mode, and receiving, from the first assistant system, an indication that the assistant xbot is in listening mode responsive to a determination that the user has permission to access the first assistant system.
Alameh et al. (US PGPUB. # US 2020/0026830) discloses, method includes capturing, with one or more sensors, at least one authentication input from a person in the environment of the electronic device. One or more processors of the electronic device can then compare the captured authentication input with one or more authentication references to determine whether the person is an authorized user of the electronic device. Where the person is, the one or more processors can grant limited operational access to the electronic device. Thereafter, when additional authentication inputs are captured and sufficiently match additional authentication references, additional operation access can be granted.
Khitrov et al. (US PGPUB. # US 2019/0332756) discloses, a user authentication method in a messaging application of an electronic device. The method comprises, if at least one text message is typed by a user in the messaging application, collecting image data relating to said user and behavioral data relating to said user, and, if at least one voice message is pronounced by said user in the messaging application, collecting image data relating to said user and voice data relating to said user. The method also comprises, depending on the type of the message from text messages and voice messages, determining an image recognition score based upon comparison of the collected image data relating to said user and a stored image template data relating to said user obtained during typing or pronouncing a message by said user during a prior session, determining a voice recognition score based upon comparison of the collected voice data relating to said user and a stored voice template data relating to said user obtained during pronouncing a message by said user during a prior session, and determining a behavioral recognition score based upon comparison of the collected behavioral data relating to said user and a stored behavioral template data relating to said user obtained when said user typed the message during a prior session. The method also comprises creating a biometric score by using fusion of the image recognition score and one of the voice recognition score and the behavioral recognition score, and authenticating said user using the biometric score.
Khadloya et al. (US PGPUB. # US 2019/0246075) discloses, a function of a user-controlled virtual assistant (UCVA) device, such as a smart speaker, can be augmented using video or image information about an environment. In an example, a system for augmenting an UCVA device includes an image sensor configured to monitor an environment, a processor circuit configured to receive image information from the image sensor and use artificial intelligence to discern a presence of one or more known individuals in the environment from one or more other features in the environment. The system can include an interface coupled to the processor circuit and configured to provide identification information to the UCVA device about the one or more known human beings in the environment. The UCVA device can be configured by the identification information to update an operating mode of the UCVA device.
Kurian et al. (US PGPUB. # US 2019/0147152) discloses, an authentication system comprises memory operable to store instructions and processing circuitry operable to execute the instructions, whereby the authentication system is operable to receive first user data depicting a facial expression of a first user, authenticate the first user based on the first user data, and restrict the first user from performing an operation in response to determining that the operation requires authenticating at least one other user in addition to authenticating the first user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498